       NEW YORK                                                                                                        SHANGHAI
        LONDON                                                                                                          ATLANTA
      SINGAPORE                                                                                                        BALTIMORE
     PHILADELPHIA                                      FIRM and AFFILIATE OFFICES                                     WILMINGTON
       CHICAGO                                                                                                            MIAMI
    WASHINGTON, DC                                                                                                    BOCA RATON
    SAN FRANCISCO                                                                                                     PITTSBURGH
                                                      DAVID T. MCTAGGART
    SILICON VALLEY                                                                                                      NEWARK
                                                    DIRECT DIAL: +1 212 471 1814
       SAN DIEGO                                   PERSONAL FAX: +1 212 202 4931                                       LAS VEGAS
      LOS ANGELES                                E-MAIL: dtmctaggart@duanemorris.com                                  CHERRY HILL
        TAIWAN                                                                                                        LAKE TAHOE
        BOSTON                                          www.duanemorris.com                                            MYANMAR
       HOUSTON                                                                                                            OMAN
        AUSTIN                                                                                                  A GCC REPRESENTATIVE OFFICE
                                                                                                                     OF DUANE MORRIS
         HANOI
    HO CHI MINH CITY
                                                                                                                 ALLIANCES IN MEXICO
                                                                                                                     AND SRI LANKA




MEMO ENDORSED                                                            March 12, 2020
                                                                                                   USDC SDNY
                                                                                                   DOCUMENT
                                                                                                   ELECTRONICALLY FILED
                                                                                                   DOC #:
  VIA ECF
                                                                                                   DATE FILED: 3/12/2020
  The Honorable Valerie Caproni
  United States District Judge
  United States District Court, Southern District of New York
  40 Foley Square, Room 240
  New York, NY 10007

                       Re:      Great Divide Insurance Co. v. Polcom USA, LLC.,
                                No. 19-cv-11434-VEC

  Dear Judge Caproni:

          My firm represents Great Divide Insurance Company (“Plaintiff”) in the above-
  referenced action. On behalf of all counsel, and pursuant to Rule 2.C of Your Honor’s
  Individual Practices in Civil Cases, we submit this joint letter to respectfully request that the
  Court adjourn for two months the following deadlines (“Deadlines”) currently set forth in the
  Court’s January 23, 2020 Order (D.E. 12): (a) Defendant Polcom USA, LLC’s (“Defendant”)
  deadline to answer or otherwise respond to the Complaint, currently due today; (b) the parties’
  Proposed Case Management Plan (“proposed Plan”), also currently due today; and (c) the Initial
  Pretrial Conference scheduled for March 20, 2020 (“IPTC”).

          This joint letter is the parties’ second request for an extension of the Deadlines. As
  explained in the parties’ first request – a joint letter submitted on January 23, 2020 (D.E. 11) –
  Plaintiff’s Complaint asserts numerous reasons to deny coverage on a claim Defendant submitted
  under a under a Contractors Pollution and Professional Liability Policy (“Policy”), including that
  the Policy is excess to other coverage afforded to Defendant. In that letter, the parties informed
  the Court that (a) Defendant hoped to complete certain repair work relating to the underlying
  claim in February 2020; and (b) other insurance policies available to Defendant could render the
  Policy excess such that Defendant might not need to rely on any coverage afforded under the
  Policy. The parties therefore requested – and the Court granted – an extension of the Deadlines

  D UANE M ORRIS LLP
  1540 BROADWAY        NEW YORK, NY 10036-4086                                         PHONE: +1 212 692 1000    FAX: +1 212 692 1020
  DM1\10962680.1
Honorable Valerie Caproni, United States District Judge
March 12, 2020
Page 2

to permit the Parties to explore a resolution of this case based on the availability of other
insurance coverage.

        Consistent with the January 23 letter, the parties have communicated with the view
toward resolving this case. Since then, Defendant has: (a) informed Plaintiff that it has
substantially competed the repair work relating to the underlying claim; (b) provided Plaintiff
with certain documentation concerning the other insurance policies; and (c) updated Plaintiff on
developments concerning the status of insurance claim payments on those other insurance
policies. With respect to the latter subject, the parties believe they need more time before
making a final assessment about resolving this case.

         In particular, Defendant has advised Plaintiff that communications are ongoing between
interested parties – including the carriers on the other insurance policies – concerning possible
allocations of claim payments on those policies. Based on the information Defendant has
provided Plaintiff, the parties agree that the culmination of those ongoing communications has a
good chance of mooting the issues in this case (or, at a minimum, it will focus the issues for this
case). While Defendant cannot predict when these third-party communications will resolve the
payment issues on the other insurance policies, Defendant is optimistic that there will be more
clarity in the next two months, if not sooner. With the Court’s indulgence, the parties agree to
continue to communicate and work diligently to explore a resolution of this case.

        In the meantime, the Parties continue to believe it would be wasteful of their respective
resources and the Court’s time and resources to prepare responsive pleadings and a proposed
Plan or to hold the IPTC on March 20, 2020 as currently scheduled. The parties therefore
respectfully request that the Court adjourn the IPTC until after mid-May 2020 – counsel are
available May 22, May 29, and June 12 – with any responsive pleading and the proposed Plan
due one week in advance of the adjourned IPTC. The parties further propose to provide the
Court with an update no later than May 15, 2020. If the parties are able to resolve this case
before then, they will submit appropriate paperwork advising the Court accordingly.

                                                       Respectfully submitted,

                                                       /s David T. McTaggart

                                                       David T. McTaggart

DTM: hs                         Application GRANTED. The IPTC is adjourned to May 29, 2020, at 10:00
                                a.m. The parties' preconference submissions are due May 21, 2020.
cc: Andrew M. Burns, Esq.       Defendant's time to answer or otherwise respond to the complaint is
       (via ECF)                extended to May 21, 2020.
                                SO ORDERED.


                                                           3/12/2020
                                HON. VALERIE CAPRONI
                                UNITED STATES DISTRICT JUDGE
